          Case 1:19-cv-00809-RP Document 42-1 Filed 02/03/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 T.S., by and through his next friend, P.O.;
                                       §
 and G.A.; individually and on behalf of all
                                       §
 others similarly situated,            §
                                       §
                  Plaintiffs,          §
                                       §
                  v.                   §    CIVIL ACTION NO.: 1:19-cv-809-RP
                                       §
 THE BURKE FOUNDATION                  §
 d/b/a BURKE CENTER FOR YOUTH,         §
                                       §
                  Defendant.           §
                                       §
______________________________________________________________________________
 DEFENDANT THE BURKE FOUNDATION D/B/A BURKE CENTER FOR YOUTH’S
               BRIEF REGARDING SUPPLEMENTAL AUTHORITY
______________________________________________________________________________
       Defendant, The Burke Foundation d/b/a Burke Center for Youth (“Burke Center” or

“Defendant”), by and through its undersigned counsel, hereby files this Brief analyzing Swales et

al. v. KLLM Transport Services, L.L.C, 2021 WL 98229, at *1 (5th Cir. Jan. 12, 2021) (hereinafter

“KLLM”), and the impact of this authority on the present case.

I.     Residents who merely observed Work Projects are not entitled to compensation
under the FLSA as a threshold issue

       In KLLM, the Fifth Circuit argued “the fact that a threshold question is intertwined with a

merits question does not itself justify deferring those questions until after notice is sent out” and it

is improper to ignore evidence of such. Id. at *7. As a result, KLLM encourages the district court

to “identify, at the outset of the case, what facts and legal consideration will be material to

determining whether a group of ‘employees’ is ‘similarly situated.” Id. As a threshold issue,

Defendant argues not all residents of the Burke Center who “participated” or “engaged” in Work

Projects performed physical activity warranting compensation under the FLSA.


                                                                                 EXHIBIT "A"
         Case 1:19-cv-00809-RP Document 42-1 Filed 02/03/21 Page 2 of 4




       Work Projects are not limited to the general activities listed by Plaintiffs and more

importantly are not limited to physical activities. (Doc. 22, Exhibit 1). The Burke Center often

utilizes Work Projects to instruct its residents on the use of tools and machinery commonly used

in the maintenance of a ranch. During these Work Projects, residents would watch and observe a

staff member or a hired professional perform a task with a specific tool. Therefore, not all residents

who participated in a Work Project were performing physical activity. Plaintiffs’ Notice to

potential class members fails to make that distinction stating “[h]ave you done a ‘Work Project”

and/or work assignments while living and receiving treatment at Pathfinders Ranch?” or are you a

resident who “…in addition to their required daily chores, engaged in ‘Work Projects’…” (Doc.

22, 22-3). As worded, this Notice would encompass those residents who merely observed a task

being performed by a hired professional and other similar circumstances.

       Further, residents of the Burke Center chose to participate on the Work Projects. Residents

participated on Work Projects as volunteers and at their discretion. A resident’s involvement on a

Work Project was entirely dependent on the resident. According to KLLM, the district court should

address this type of issue from the outset in deciding whether notice is necessary in order to

determine the proper scope of the notice and that the notice is only sent to potential plaintiffs. Id.

The notice as worded by Plaintiffs is far too broad and encompasses those residents who

participated in Work Projects through observation only, and are not entitled to compensation under

the FLSA.

II.    Plaintiffs’ suggested class is “too diverse” without the Court considering additional
evidence

       Plaintiffs’ suggested class far too diverse according to the Court’s opinion in KLLM. As

previously stated, Plaintiff’s suggested class encompasses residents who merely observed Work

Projects being performed by hired professional and therefore not entitled to compensation under

                                                  2
         Case 1:19-cv-00809-RP Document 42-1 Filed 02/03/21 Page 3 of 4




the FLSA. In KLLM, the Court should “…‘permit submission of additional evidence carefully

limited to the disputed facts’ before notice is sent.” Id. at *6. The Court must evaluate the available

evidence demonstrating each resident’s involvement in each individual Work Project performed

at the Burke Center. Defendant argues from this evidence only those residents who performed

similar Work Projects as the Plaintiffs for approximately the same amount of time each week

should be considered similarly situated. As noted in Defendant’s Response to Plaintiffs’ Motion

to Compel, this information is notated on Behavior Reports contained in each resident’s paper

resident file. (Doc. 39).    Every resident’s paper file is located in onsite storage along with a

number of paper files from several foster care agencies. These files are intermixed and organized

alphabetically, not by year of residency at the Burke Center. The Burke Center maintains

approximately 75 three-drawer filing cabinets of these paper files per state regulations.

                                          CONCLUSION

       Defendant maintains the Plaintiffs are not similarly situated to the proposed class. In light

of the KLLM decision, Plaintiffs’ Motion for Conditional Certification should accordingly be

denied; or, in the alternative, the proposed class should be limited to individuals participating in

Work Projects similar to Plaintiffs for approximately the same amount of time each week. Further,

Defendant requests that this Court reject Plaintiffs’ proposed notice and require the parties to

confer and present a joint proposed notice subject to Court approval.

       Respectfully submitted this 3rd day of February.



                                               Respectfully submitted,


                                               GORDON & REES, LLP

                                               By: /s/ Robert A. Bragalone


                                                  3
                           Case 1:19-cv-00809-RP Document 42-1 Filed 02/03/21 Page 4 of 4




                                                                    Robert A. Bragalone
                                                                    State Bar No. 02855850
                                                                    BBragalone@grsm.com

                                                                    2200 Ross Avenue, Suite 3700
                                                                    Dallas, TX 75201
                                                                    (214) 231-4714 (Telephone)
                                                                    (214) 461-4053 (Facsimile)

                                                             ATTORNEYS FOR DEFENDANT
                                                             THE BURKE FOUNDATION D/B/A
                                                             BURKE CENTER FOR YOUTH




                                                 CERTIFICATE OF SERVICE

                          The undersigned hereby certifies that all counsel of record who are deemed to have
                  consented to electronic service are being served February 3, 2021, with a copy of this document
                  via the Court’s CM/ECF system per Local Rule CV-5(b)(1). Any other counsel of record will be
                  served by electronic mail, facsimile transmission and/or first class mail on this same date.



                                                                      /s/ Robert A. Bragalone
                                                                      Robert A. Bragalone




1195276/56326999v.1
                                                                4
